        Case 6:19-cv-00537-ADA Document 23-3 Filed 01/21/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SOLAS OLED LTD.,

               Plaintiff,                              CASE NO. 6:19-cv-00537-ADA

       v.                                              JURY TRIAL DEMANDED

APPLE INC.,

               Defendant.


     DECLARATION OF JOHN M. GUARAGNA IN SUPPORT OF APPLE INC.’S
       MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)

       I, John M. Guaragna, hereby declare as follows:

       1.      I am an attorney at DLA Piper LLP (US), counsel of record in this action for

Defendant Apple Inc. I am a member of the Bar of the State of Texas and have been admitted to

practice before this Court. I have personal knowledge of the matters stated in this declaration

and would testify truthfully to them if called upon to do so.

       2.      Attached as Exhibit 1 is a true and correct copy of Solas OLED’s Board of

Directors and staff members listing retrieved on January 17, 2020 from

https://www.solasoled.com/our_team.html.

       3.      Attached as Exhibit 2 is a true and correct copy of Solas OLED’s jobs listings

retrieved on January 17, 2020 from https://www.solasoled.com/careers.html.

       4.      Attached as Exhibit 3 is a true and correct copy of Google Flights search results

from San Francisco, California to Austin, Texas retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx


                                                 1
WEST\289074941.1
        Case 6:19-cv-00537-ADA Document 23-3 Filed 01/21/20 Page 2 of 6




=2&hl=en&gl=us#flt=SFO./m/0f2rq.2020-02-02*/m/0f2rq.SFO.2020-02-

06;c:USD;e:1;s:0*0;sd:1;t:f.

       5.      Attached as Exhibit 4 is a true and correct copy of Google Flights search results

from San Francisco, California to Dublin, Ireland retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=SFO.DUB.2020-02-02*DUB.SFO.2020-02-

06;c:USD;e:1;s:0*0;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9

tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSA

mAB.

       6.      Attached as Exhibit 5 is a true and correct copy of Google Flights search results

from Waco, Texas to Dublin, Ireland retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=ACT.DUB.2020-02-02*DUB.ACT.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB

       7.      Attached as Exhibit 6 is a true and correct copy of Google Flights search results

from Dallas, Texas to Dublin, Ireland retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA



                                                2
WEST\289074941.1
        Case 6:19-cv-00537-ADA Document 23-3 Filed 01/21/20 Page 3 of 6




AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/0f2rq.DUB.2020-02-02*DUB./m/0f2rq.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB

       8.      Attached as Exhibit 7 is a true and correct copy of Google Flights search results

from Tokyo, Japan to San Francisco, California retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/07dfk.SFO.2020-02-02*SFO./m/07dfk.2020-02-

06;c:USD;e:1;s:0*0;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9

tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSA

mAB.

       9.      Attached as Exhibit 8 is a true and correct copy of Google Flights search results

from Tokyo, Japan to Waco, Texas retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/07dfk.ACT.2020-02-02*ACT./m/07dfk.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB

       10.     Attached as Exhibit 9 is a true and correct copy of Google Flights search results

from Tokyo, Japan to Austin, Texas or retrieved on January 17, 2020 from



                                                3
WEST\289074941.1
        Case 6:19-cv-00537-ADA Document 23-3 Filed 01/21/20 Page 4 of 6




https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/07dfk.AUS.2020-02-02*AUS./m/07dfk.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB

       11.     Attached as Exhibit 10 is a true and correct copy of Google Flights search results

from Beijing, China to San Francisco, California retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/01914.SFO.2020-02-02*SFO./m/01914.2020-02-

06;c:USD;e:1;s:0*0;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9

tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSA

mAB.

       12.     Attached as Exhibit 11 is a true and correct copy of Google Flights search results

from Beijing, China to Waco, Texas retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/01914.ACT.2020-02-02*ACT./m/01914.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB



                                                4
WEST\289074941.1
        Case 6:19-cv-00537-ADA Document 23-3 Filed 01/21/20 Page 5 of 6




       13.     Attached as Exhibit 12 is a true and correct copy of Google Flights search results

from Beijing, China to Austin, Texas retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/01914.AUS.2020-02-02*AUS./m/01914.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB

       14.     Attached as Exhibit 13 is a true and correct copy of Google Flights search results

from Seoul, South Korea to San Francisco, California retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/0hsqf.SFO.2020-02-02*SFO./m/0hsqf.2020-02-

06;c:USD;e:1;s:0*0;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9

tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSA

mAB.

       15.     Attached as Exhibit 14 is a true and correct copy of Google Flights search results

from Seoul, South Korea to Waco, Texas retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/0hsqf.ACT.2020-02-02*ACT./m/0hsqf.2020-02-



                                                5
WEST\289074941.1
          Case 6:19-cv-00537-ADA Document 23-3 Filed 01/21/20 Page 6 of 6




06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB

         16.    Attached as Exhibit 15 is a true and correct copy of Google Flights search results

from Seoul, South Korea to Austin, Texas retrieved on January 17, 2020 from

https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2Nv

Ei4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiA

AOABSAmAB&ved=2ahUKEwjGyM7DqYvnAhWPiuwKHWcdCLgQyJABegQIABAN&ictx

=2&hl=en&gl=us#flt=/m/0hsqf.AUS.2020-02-02*AUS./m/0hsqf.2020-02-

06;c:USD;e:1;sd:1;t:f&tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzB

mMnJxEgZEYWxsYXMaGAoKMjAyMC0wMi0wMhIKMjAyMC0wMi0wNiAAOABSAmAB



         I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge and that this declaration was executed this 21st day of January, 2020, in Austin,

Texas.



                                        /s/ John M. Guaragna
                                        John M. Guaragna




                                                   6
WEST\289074941.1
